Case 18-10097-JDW         Doc 101    Filed 07/20/20 Entered 07/20/20 14:05:49              Desc Main
                                    Document     Page 1 of 4




                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

 IN RE: EURNELL HOYLE                                                 CHAPTER 13

 DEBTOR                                                               CASE NO. 18-10097-JDW

          MOTION TO MODIFY CHAPTER 13 PLAN AFTER CONFIRMATION

        COMES NOW, Eurnell Hoyle, Debtor, pursuant to 11 U.S.C. § 1329, and by and

 through his attorney of record, and states as follows:

        1.      Debtor’s Chapter 13 Plan was confirmed on July17, 2018 [Dkt. # 61], and

                provided for a plan period of 60 months with a 100% distribution being paid to

                unsecured creditors with timely filed claims.

        2.      Debtor’s plan was modified on June 2, 2020 [Dkt. #97]. This modification

                extended the plan term to eighty-four (84) months, and the distribution to general

                unsecured creditors with timely filed claims remained at 100%.

        3.      Since the orders confirming and modifying Debtor’s plan were entered, Debtor’s

                income has significantly decreased, as shown in Amended Schedule I [Dkt. 100]

                on file with the Court. The decrease in income is a direct result of the COVID-19

                pandemic. The Debtor cares for elderly patients, several of which have refused

                care due to concerns with the pandemic.

        4.      The Debtor requests his plan be modified to cease further distribution to general

                unsecured creditors due to the reduction in income.

        5.      All creditors listed on the mailing matrix shall have a minimum of 30 days from

                the date of filing of the motion to file a response or objection with the Court.
Case 18-10097-JDW        Doc 101     Filed 07/20/20 Entered 07/20/20 14:05:49            Desc Main
                                    Document     Page 2 of 4



        WHEREFORE, PREMISES CONSIDERED, Debtors move this Honorable Court to

 enter an order directing the modification of Chapter 13 plan after confirmation to cease future

 payments to general unsecured creditors.

        RESPECTFULLY SUBMITTED, this the 20th day of July, 2020.

                                              RESPECTFULLY SUBMITTED,
                                              /s/Robert H. Lomenick
                                              KAREN B. SCHNELLER, MSB#6558
                                              ROBERT H. LOMENICK, MSB #104186
                                              SCHNELLER & LOMENICK, P.A.
                                              126 North Spring Street
                                              Post Office Box 417
                                              Holly Springs, MS 38635
                                              (662) 252-3224/karen.schneller@gmail.com
                                              rlomenck@gmail.com
Case 18-10097-JDW        Doc 101    Filed 07/20/20 Entered 07/20/20 14:05:49           Desc Main
                                   Document     Page 3 of 4



                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

 IN RE: EURNELL HOYLE                                              CHAPTER 13

 DEBTOR                                                            CASE NO. 18-10097-JDW


                                    NOTICE OF MOTION

         PLEASE TAKE NOTICE that all responses are due on or before thirty (30) days from

 the date of this notice, to consider and act upon the Motion for Modification of Chapter 13 Plan

 After Confirmation.

         Should any party receiving this notice respond or object to said motion such response or

 objection is required to be filed with the Clerk of this Court, U.S. Bankruptcy Court, Northern

 District of Mississippi, 703 Highway 145 North, Aberdeen, Mississippi 39730, and served on the

 Attorney for the Movant on or before said objection due date. If any objection or response is

 filed, the Court will notify the parties of a date, time and place for the hearing thereon,

 otherwise, the Court may consider said motion immediately after the objection or response due

 date.

         RESPECTFULLY SUBMITTED, this the 20th day of July, 2020

                                             /s/Robert H. Lomenick
                                             KAREN B. SCHNELLER, MSB#6558
                                             ROBERT H. LOMENICK, MSB #104186
                                             SCHNELLER & LOMENICK, P.A.
                                             126 North Spring Street
                                             Post Office Box 417
                                             Holly Springs, MS 38635
                                             (662) 252-3224/karen.schneller@gmail.com
                                             rlomenck@gmail.com
Case 18-10097-JDW         Doc 101    Filed 07/20/20 Entered 07/20/20 14:05:49          Desc Main
                                    Document     Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I, Robert H. Lomenick, Attorney for Debtor, do hereby certify that I have this day mailed

 postage prepaid and/or via electronic delivery, a true and correct copy of the above and

 foregoing Motion To Modify Chapter 13 Plan After Confirmation and Notice of Motion to:

 Locke D. Barkley
 Chapter 13 Trustee, via ECF

 Office of the U. S. Trustee, via ECF

 all creditors on the attached matrix

        This the 20th day of July, 2020

                                             /s/Robert H. Lomenick______
                                             KAREN B. SCHNELLER
                                             ROBERT H. LOMENICK
